Title: From James Madison to Edmund Pendleton, 9 January 1781
From: Madison, James
To: Pendleton, Edmund


Dr Sr.
Philada. Jany 9th: 1781
I have again the pleasure to begin with acknowledg the receipt of a favor from you, that of the 1st. inst: having come to hand yesterday.
On Thursday last Congress were informed by Genl. Potter & Col. Johnston who came Expresses for the purposes that a general mutiny had broken out on the morning of New Year’s day in the Pennsylvania line which was cantoned near Morris Town apart from the rest of the Army. Every effort was used by the Officers to stifle it in its infancy but without effect. Several of them fell victims to the fury of the Mutineers. The next information came from Gen Wayne who wrote from Princeton whither the troops had marched in regular order on their way to Philada. as they gave out with a determination not to lay down their arms nor return to their obedience till a redress of grievances should be obtained. They suffered none of their officers to be among them except Genl Wayne & Cols. Steuart & Butler and these they kept under close guard, but in every other respect treated with the utmost decorum. The grievances complained of were principally a detention of many in service beyond the Term of Enlistment & the sufferings of all from a deficient supply of cloathing and subsistence and the long arrearage of pay. Several propositions & replies on the subject of redress passed between a deputation of Sergeants in behalf of the Troops & Genl Wayne but without any certain tendency to a favorable issue. The affair at length began to take a very serious countenance and as a great proportion of that line are foreigners & not a few deserters from the British Army and as they shewed a disposition to continue at Princeton from whence a refuge with the Enemy who it was said were coming out in force for the purpose, was at any moment practicable it was thought necessary, notwithstanding the humiliation of the step to depute a Committee of Congress with powers to employ every expedient for putting a speedy end to the discontents. The President of the State with a number of Gentlemen from this place also went up to interpose their influence. By a letter from the Committee who had proceeded as far as Trenton recd. the evening before last, it appears that the President who was ahead & had written in to Genl. Wayne was likely to have a confidential reception. The Committee also[?] write that an Emissary of Clinton who had appeared among the Soldiers with a paper setting forth the folly & danger of adhering to a cause which had already brought so much misery upon them, promising a protection under the British Govt. a body of troops to cover their escape, & payment of all arrears due from Congress, was siezed & given up to Genl. Way[n]e Who handed him with his guide over to the President of this State, who placed them under the custody of his light-horse. This circumstance not only presages a fortunate issue to the Mutiny, but is such a proof of attachment to the Country in the most trying situation as must effectually repress the joy & encouragement which the Enemy had taken from this threatening event. The late detachmt from N. York which a letter from Fredg. says is in Chesapeak is abt. 1600 strong & commanded by Arnold.
I am Yrs Sincerely
J. Madison Junr.
